PER CURIAM.
The State of Florida appeals the trial court’s downward departure from the sentencing guidelines in sentences imposed concurrently in four consolidated cases. We reverse.
The trial court failed to provide a contemporaneous written statement setting forth the reasons for the guidelines departure. State v. Oden, 478 So.2d 51 (Fla.1985), appeal after remand, 502 So.2d 64 (Fla. 1st DCA 1987); State v. Williams, 515 So.2d 1051 (Fla. 3d DCA 1987); Ree v. State, 512 So.2d 1085 (Fla. 4th DCA 1987); Fla.R.Crim.P. 3.701(d)(11). Pursuant to State v. Thomas, 516 So.2d 1058 (Fla. 3d DCA 1987), the defendant should be given an opportunity to withdraw his plea.
Reversed.